     Case 2:20-cv-01217-GMN-EJY Document 12 Filed 08/24/20 Page 1 of 3



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 W. Charleston Blvd., #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Plaintiff
     DAISY TRUST
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
                                                    ***
11
     DAISY TRUST, a Nevada trust,                    )
12                                                   )
                                          Plaintiff, )
13                                                   )     Case No. 2:20-cv-01217-GMN-EJY
     vs.                                             )
14                                                   )
     FEDERAL NATIONAL MORTGAGE                       )
15   ASSOCIATION, a government sponsored             )
     entity; DOE individuals I through XX; and ROE )
16   CORPORATIONS I through XX,                      )
                                                     )
17                                      Defendants. )
                                                     )
18
                         STIPULATION AND ORDER TO EXTEND TIME
19
            COMES NOW, Plaintiff, DAISY TRUST, and Defendant, FEDERAL NATIONAL
20
     MORTGAGE ASSOCIATION, by and through their undersigned counsel, and hereby stipulate
21
     and agree as follows:
22
            1.     On August 7, 2020, Defendant filed a Motion to Dismiss herein. [ECF #10].
23
            2.     Plaintiff’s Response to said Motion is presently due on August 21, 2020.
24
            3.     As a result of numerous other pending work and personal obligations, including
25
                   appellate briefs and motion practice in other cases, Plaintiff’s counsel has
26
                   requested an extension of time in which to file its Response.
27
            4.     Plaintiff shall be granted an extension of time in which to file its Response to
28
                                               Page 1 of 3                                    422 Dune Ridge
     Case 2:20-cv-01217-GMN-EJY Document 12 Filed 08/24/20 Page 2 of 3



 1                Defendant’s Motion to Dismiss until and including September 4, 2020.

 2         5.     This Stipulation is made in good faith and not for purpose of delay.

 3         Dated this     20th       day of August, 2020.

 4   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                               AKERMAN, LLP
 5
 6
      /s/ Timothy E. Rhoda                            /s/ Donna M. Wittig
 7   TIMOTHY E. RHODA, ESQ.                          DONNA M. WITTIG
     Nevada Bar No. 7878                             Nevada Bar No. 11015
 8   2810 W. Charleston Blvd., #75                   1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89102                         Las Vegas, NV 89134
 9   (702) 254-7775                                  (702) 634-5000
     croteaulaw@croteaulaw.com                       donna.wittig@akerman.com
10   Attorney for Plaintiff                          Attorney for Defendant
     Daisy Trust                                     Federal National Mortgage Association
11
12
                                                IT IS SO ORDERED.
13
14
                                                     Gloria M. Navarro, District Judge
15                                                   United States District Court
16                                                               24 day of August, 2020.
                                                     DATED this ____
17
18
19
20
21
22
23
24
25
26
27
28
                                              Page 2 of 3                                422 Dune Ridge
     Case 2:20-cv-01217-GMN-EJY Document 12 Filed 08/24/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this        20th      day of August, 2020, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME to the following parties:

 5         Melanie D Morgan
           Akerman LLP
 6         1635 Village Center Cir., Suite 200
           Las Vegas, NV 89134
 7         (702)634-5005
           (702) 380-8572 (fax)
 8         melanie.morgan@akerman.com
           Attorneys for Defendant
 9         Federal National Mortgage Association

10         Donna M. Wittig
           Akerman LLP
11         1635 Village Center Circle, Suite 200
           Las Vegas, NV 89134
12         (702) 634-5000
           donna.wittig@akerman.com
13         Attorneys for Defendant
           Federal National Mortgage Association
14
15
                                              /s/ Timothy E. Rhoda
16                                            An employee of ROGER P. CROTEAU &
                                              ASSOCIATES, LTD.
17
18
19
20
21
22
23
24
25
26
27
28
                                            Page 3 of 3                                  422 Dune Ridge
